            Case 2:20-cv-03121-KSM Document 37 Filed 01/28/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID ROSENBLIT,                                              CIVIL ACTION

        Plaintiffs,
                                                               NO. 20-3121-KSM
        v.

 CITY OF PHILADELPHIA, et al.,

         Defendants.


                                              ORDER

       AND NOW this 28th day of January, 2021, upon consideration of Plaintiff’s Second

Motion to Compel Discovery (Doc. No. 29), Defendant Robert Castelli’s response brief (Doc.

No. 30), Plaintiff’s reply brief (Doc. No. 31), and Defendant the City of Philadelphia’s response

brief (Doc. No. 32), it is ORDERED that the motion to compel is DENIED without

PREJUDICE.

       IT IS FURTHER ORDERED that upon consideration of Defendant the City of

Philadelphia’s Motion for Protective Order (Doc. No. 33) and Plaintiff’s response brief (Doc.

No. 35), the motion for protective order is GRANTED as follows:

       1.      The City of Philadelphia may produce a copy of the Employee Relations Unit and

Sheriff’s Office Internal Affairs investigatory files related to the complaints of Plaintiff against

Robert Castelli, as well as personnel files, for use in this matter. These documents shall

constitute CONFIDENTIAL INFORMATION.

       2.      All CONFIDENTIAL INFORMATION shall be stamped or marked with a

watermark which states, “CONFIDENTIAL PROTECTED BY COURT ORDER.”
            Case 2:20-cv-03121-KSM Document 37 Filed 01/28/21 Page 2 of 2




       3.      The parties are prohibited from using CONFIDENTIAL INFORMATION for

any purpose other than this lawsuit, and from disseminating any CONFIDENTIAL

INFORMATION to third parties.

       4.      Before filing any document containing information identified as

CONFIDENTIAL, Plaintiff will provide at least two weeks’ notice to Defendants.

       5.      Nothing in this opinion authorizes the filing of any document under seal. Any

party may request by motion that the Court order materials or documents designated

CONFIDENTIAL be filed with the Court under seal. Nothing in this opinion or any action or

agreement of a party under this opinion limits the Court’s power to issue orders concerning the

disclosure of documents produced in discovery or at trial.

       6.      The use at trial and admission into evidence of CONFIDENTIAL

INFORMATION shall be subject to the Court’s control.

       7.      Within thirty days after entry of final judgment or dismissal with prejudice in this

matter, including appeals or petitions for review, Plaintiff shall destroy all copies of any

CONFIDENTIAL INFORMATION produced during the course of this lawsuit.

       8.      The Court retains the right to allow disclosure of any subject covered by this Order

or to modify this Order at any time in the interest of justice.

       9.      This Order does not prevent disclosure pursuant to any freedom of information

law.

IT IS SO ORDERED.



                                                                  /s/Karen Spencer Marston
                                                                  _____________________________
                                                                  KAREN SPENCER MARSTON, J.



                                                  2
